PER CURIAM.
Upon due consideration of the briefs and oral argument and after examination of the record on appeal we are of the opinion that no reversible error has been demonstrated. The granting of separate trials is discretionary and, in particular, in the instant case where the issues of tender, consideration, fraud and misrepresentation are so intermingled and entwined it cannot be said that the trial court abused its discretion in denying separate trials on the issues raised by the pleadings. Accordingly, the judgment below is affirmed.
OWEN, C. J., and MAGER and DOW-NEY, JJ., concur.